                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JEREMY GRABER,
                       Plaintiff,
             v.                                         CIVIL ACTION NO. 18-3168
 POLICE INSPECTOR
 JOEL DALES, et al.,
                       Defendants.


                                            ORDER


       AND NOW, this 30th day of September 2019, upon consideration Defendant’s Motion to

Dismiss [Doc. No. 8] and the response and reply thereto, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby ORDERED that the Motion is GRANTED

in part and DENIED in part. The Motion is GRANTED as to all claims against Defendant

Boresky in his official capacity, as well as the First Amendment and civil conspiracy claims

against Defendant Boresky in his personal capacity. The Motion is DENIED as to the Fourth

Amendment claim against Defendant Boresky in his personal capacity.

       It is further ORDERED that Plaintiff may file an amended Complaint by October 14,

2019. If Plaintiff does not file an amended Complaint, Defendant shall answer the Complaint by

October 28, 2019.

       It is so ORDERED.

                                                     BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
